

116 HR 8056 IH: Remote Worker Relief Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8056IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. Scanlon introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish rules for States or other taxing jurisdictions to tax businesses and individuals during COVID–19 while employees are performing employment duties in other States or taxing jurisdictions, and for other purposes.1.Short titleThis Act may be cited as the Remote Worker Relief Act of 2020.2.State and local tax certainty(a)Status of employees during covered periodNotwithstanding any provision of law of a taxing jurisdiction, with respect to any employee who is working remotely within such taxing jurisdiction during the covered period—(1)except as provided under paragraph (2), any wages earned by such employee during such period shall be deemed to have been earned at the primary work location of such employee; and(2)if an employer, at its sole discretion, maintains a system that tracks where such employee performs duties on a daily basis, wages earned by such employee may, at the election of such employer, be treated as earned at the location in which such duties were remotely performed.(b)Status of businesses during covered periodNotwithstanding any provision of law of a taxing jurisdiction—(1)in the case of an out-of-state business which has any employees working remotely within such jurisdiction during the covered period, the duties performed by such employees within such jurisdiction during such period shall not be sufficient to create any nexus or establish any minimum contacts or level of presence that would otherwise subject such business to any registration, taxation, or other related requirements for businesses operating within such jurisdiction; and(2)except as provided under subsection (a)(2), with respect to any tax imposed by such taxing jurisdiction which is determined, in whole or in part, based on net or gross receipts or income, for purposes of apportioning or sourcing such receipts or income, any duties performed by an employee of an out-of-state business while working remotely during the covered period—(A)shall be disregarded with respect to any filing requirements for such tax; and(B)shall be apportioned and sourced to the tax jurisdiction which includes the primary work location of such employee.(c)DefinitionsFor purposes of this section—(1)Covered periodThe term covered period means, with respect to any employee working remotely, the period—(A)beginning on the date on which such employee began working remotely; and(B)ending on the earlier of—(i)the date on which the employer allows, at the same time—(I)such employee to return to their primary work location; and(II)not less than 90 percent of their permanent workforce to return to such work location; or(ii)December 31, 2020.(2)EmployeeThe term employee has the same meaning given to it by the taxing jurisdiction in which the employment duties are performed.(3)EmployerThe term employer has the same meaning given to it by the taxing jurisdiction in which the employee is performing employment duties.(4)Out-of-state businessThe term out-of-state business means, with respect to any tax jurisdiction, any business entity which, excepting any employees of such business who are working remotely within such jurisdiction during the covered period, would not otherwise be subject to any tax filing requirements under the existing law of such taxing jurisdiction.(5)Primary work locationThe term primary work location means, with respect to an employee, the address of the employer where the employee is regularly assigned to work when such employee is not working remotely during the covered period.(6)Taxing jurisdictionThe term taxing jurisdiction means any of the several States, the District of Columbia, or any territory or possession of the United States, any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or any other political subdivision within the territorial limits of the United States with the authority to impose a tax, charge, or fee.(7)WagesThe term wages means all wages and other remuneration paid to an employee that are subject to tax or withholding requirements under the law of the taxing jurisdiction in which the employment duties are deemed to be performed under subsection (a) during the covered period.(8)Working remotelyThe term working remotely means the performance of duties by an employee at a location other than the primary work location of such employee at the direction of his or her employer due to conditions resulting from the public health emergency relating to the virus SARS–CoV–2 or coronavirus disease 2019 (referred to in this paragraph as COVID–19), including—(A)to comply with any government order relating to COVID–19;(B)to prevent the spread of COVID–19; and(C)due to the employee or a member of the employee’s family contracting COVID–19.(d)Preservation of authority of taxing jurisdictionsThis section shall not be construed as modifying, impairing, superseding, or authorizing the modification, impairment, or supersession of the law of any taxing jurisdiction pertaining to taxation except as expressly provided in subsections (a) through (c).3.Effective date; applicability(a)Effective dateThis Act shall apply to calendar years beginning after December 31, 2019.(b)ApplicabilityThis Act shall not apply to any tax obligation that accrues before January 1, 2020.